DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of sequences with SEQ ID NO: 7 and 1-3 in the reply filed on April 6, 2021 is acknowledged.
Claims 1, 4-13 and 19-30 will be considered with respect to the claimed sequences.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on April 4, 2019; November 26, 2019 and July 1, 2010 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 19 is drawn to a composition for detecting methylated DNA, comprising: 
at least one reagent treated to a target DNA-containing sample, which modify a non-methylated DNA to be distinguished from a methylated DNA; 
an oligonucleotide, which comprises a target-specific sequence capable of binding complementarily to a target DNA sequence treated with the reagent, and a universal primer that does not bind complementarily to the target DNA; 
an oligonucleotide, which are capable of binding complementarily to a linearly amplified target DNA, and a universal primer; and 
a probe capable of hybridizing complementarily to the linearly amplified target DNA sequence.
Applicant did not describe any composition which comprises an agent which modifies non-methylated DNA together with a set of two sequence specific primers, a universal primer and a probe.
First, Applicant exemplifies bisulfite as a modification reagent. As described by Applicant in Example 1 (page 28, second paragraph):
“Genomic DNA was extracted using a QiaAmp DNA Mini kit (Qiagen, Hilden, Germany) and treated with sodium bisulfite by means of an EZ DNA Methylation-Gold kit (ZYMO Research, Irvine, USA). In brief, genomic DNA was treated with bisulfite at 65° C for 2.5 hours, and then desulfonated by leaving it at room temperature for 20 minutes. Next, it was bound to a Zymo-Spin IC column (Zymo Research, Irvine, USA), and then extracted with 10 l of distilled water and stored at 20° C.”
Further, as described by Applicant on page 28, last paragraph, continued on page 29, first paragraph), the amplification was performed in two steps: the first step contained primer with SEQ ID NO: 2 with a tail of SEQ ID NO: 7, followed by a second step of amplification with a primer comprising SEQ ID NO: 1, a primer with SEQ ID NO: 7 and a probe with SEQ ID NO: 3.
Therefore, Applicant did not describe any composition comprising all of these elements, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-30 are indefinite in claim 19. Claim 19 is indefinite over the recitation of “…at least one reagent treated to a target DNA-containing sample…” It is not clear what this limitation means, therefore the claims do not have clear metes and bounds.
No references were found teaching or suggesting claims 1, 4-13 and 19-30. Claims 19-30 are rejected for other reasons given above.
Regarding claims 1 and 4-13, the closest prior art references are Guo (US 2012/0252013 A1; published October 2012; cited in the IDS) and Cheng et al. (Genome Res., vol. 16, gr.4181406, pp. 1-8, 2006). Guo teaches a method of enriching bisulfite-converted methylated DNA by first amplification with sequence-specific primers containing universal tails, followed by capture with methylation-specific probes and a second amplification with universal primers ([0021]; [0060]-[0065]; [0069]-[0073]). The products can be detected by single-primer (=probe) base extension followed by MALDi-TOF ([0128]-[0134]). However, Guo does not teach or suggest second amplification using both target-specific and universal primers.
Cheng et al. teach enrichment of bisulfite-treated DNA by amplification of one of the strands with primers containing universal tails, followed by amplification with universal primers and detection on arrays. Again, Cheng et al. do not teach using both target-specific and universal primers in the second round of amplification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 10, 2021